Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered August 6, 1975, convicting him of kidnapping in the second degree, attempted sodomy in the first degree (two counts), sexual abuse in the first degree (two counts), attempted sexual misconduct (two counts) and assault in the third degree (two counts), upon a jury verdict, and imposing sentence. Judgment modified, on the law and the facts, by reversing the convictions of kidnapping in the second degree, attempted sexual misconduct (two counts) and assault in the third degree (two counts), and the sentences imposed thereon, and the said counts are dismissed. As so modified, judgment affirmed (see People v Steward, 59 AD2d 624). Cohalan, J. P., Rabin, Titone and Hawkins, JJ., concur.